                                 Case 19-11534-CSS                       Doc 1         Filed 07/11/19         Page 1 of 39




Fill in this information to identify the case:

United States Bankruptcy Court for the:

                             District of Delaware
                                             (State)
                                                                                                                                           ☐ Check if this is an
Case number (if known): _____________________________                     Chapter 11                                                             amended filing


     Official Form 201
     Voluntary Petition for Non-Individuals Filing for
     Bankruptcy                                                                                                                                                04/19
     If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case number (if
     known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.



1.   Debtor’s Name                                     Charming Charlie Holdings Inc.


2.   All other names debtor used
     in the last 8 years

     Include any assumed names,
     trade names, and doing
     business as names

3.   Debtor’s federal Employer
                                                       80–0966139
     Identification Number (EIN)

4.   Debtor’s address                      Principal place of business                                 Mailing address, if different from principal place of
                                                                                                       business

                                           6001 Savoy Drive, Ste. 600
                                           Number                Street                                Number                  Street


                                                                                                       P.O. Box
                                           Houston, Texas     77036
                                           City                            State       Zip Code        City                             State      Zip Code


                                                                                                       Location of principal assets, if different from principal
                                                                                                       place of business

                                           Harris County
                                           County                                                      Number                           Street




                                                                                                       City                             State      Zip Code



5.   Debtor’s website (URL)                http://www.charmingcharlie.com

6.   Type of debtor                        ☒ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                           ☐ Partnership (excluding LLP)

                                           ☐ Other. Specify: ____________________________________________________________________________________
                                   Case 19-11534-CSS                   Doc 1          Filed 07/11/19                Page 2 of 39
Debtor                Charming Charlie Holdings Inc.                                                          Case number (if known)
             Name



7.    Describe debtor’s business         A.    Check One:
                                         ☐ Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                         ☐ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                         ☐ Railroad (as defined in 11 U.S.C. § 101(44))

                                         ☐ Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                         ☐ Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                         ☐ Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                         ☒ None of the above

                                         B.    Check all that apply:
                                         ☐ Tax-exempt entity (as described in 26 U.S.C. § 501)

                                         ☐ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. § 80a-3)

                                         ☐ Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                         C.    NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                               http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                               4481

8.    Under which chapter of the         Check One:
      Bankruptcy Code is the debtor
      filing?                            ☐ Chapter 7

                                         ☐ Chapter 9

                                         ☒ Chapter 11. Check all that apply:

                                                           ☐      Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                                  less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                           ☐      The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow statement,
                                                                  and federal income tax return, or if all of these documents do not exist, follow the procedure in
                                                                  11 U.S.C. § 1116(1)(B).
                                                           ☐      A plan is being filed with this petition.

                                                           ☐      Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                           ☐      The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                           ☐      The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.

                                         ☐ Chapter 12

9.    Were prior bankruptcy cases        ☐ No
      filed by or against the debtor     ☒ Yes.        District   District of Delaware__            When 12/11/2017_____          Case number    No. 17-12906_______
      within the last 8 years?                                                                            MM/DD/YYYY
                                                       District   ___________________               When ______________           Case number    __________________
      If more than 2 cases, attach a                                                                      MM/DD/YYYY
      separate list.

10. Are any bankruptcy cases             ☐ No
    pending or being filed by a          ☒ Yes.        Debtor     See Rider 1                  _________________                  Relationship   Affiliate
    business partner or an
    affiliate of the debtor?                           District   District of Delaware          _________________                 When

      List all cases. If more than 1,                  Case number, if known _________________________                                           07/11/2019
      attach a separate list.                                                                                                                    MM/DD/YYYY



     Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                      page 2
                               Case 19-11534-CSS                        Doc 1        Filed 07/11/19               Page 3 of 39
Debtor              Charming Charlie Holdings Inc.                                                         Case number (if known)
            Name



11. Why is the case filed in this      Check all that apply:
    district?
                                       ☒         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                       immediately preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                       ☐ A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or have        ☒     No.
    possession of any real property
    or personal property that needs    ☐     Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    immediate attention?
                                                     Why does the property need immediate attention? (Check all that apply.)
                                                     ☐    It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                          What is the hazard? _____________________________________________________________________
                                                     ☐    It needs to be physically secured or protected from the weather.

                                                     ☐    It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for
                                                          example, livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                     ☐    Other _________________________________________________________________________________


                                       Where is the property?
                                                                         Number            Street



                                                                         City                                                    State         Zip Code



                                       Is the property insured?
                                       ☐ No

                                       ☐ Yes.        Insurance agency      _______________________________________________________________________

                                                     Contact name          _______________________________________________________________________

                                                     Phone                 ________________________________________



              Statistical and administrative information

13. Debtor’s estimation of             Check one:
    available funds
                                       ☐      Funds will be available for distribution to unsecured creditors.
                                       ☒      After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.


14. Estimated number of creditors      ☒      1-49                          ☐       1,000-5,000                           ☐      25,001-50,000
                                       ☐      50-99                         ☐       5,001-10,000                          ☐      50,001-100,000
                                       ☐      100-199                       ☐       10,001-25,000                         ☐      More than 100,000
                                       ☐      200-999


15. Estimated assets                   ☒      $0-$50,000                    ☐       $1,000,001-$10 million                ☐      $500,000,001-$1 billion
                                       ☐      $50,001-$100,000              ☐       $10,000,001-$50 million               ☐      $1,000,000,001-$10 billion
                                       ☐      $100,001-$500,000             ☐       $50,000,001-$100 million              ☐      $10,000,000,001-$50 billion
                                       ☐      $500,001-$1 million           ☐       $100,000,001-$500 million             ☐      More than $50 billion


16. Estimated liabilities              ☐      $0-$50,000                    ☐       $1,000,001-$10 million                ☐     $500,000,001-$1 billion
                                       ☐      $50,001-$100,000              ☐       $10,000,001-$50 million               ☐     $1,000,000,001-$10 billion
                                       ☐      $100,001-$500,000             ☒       $50,000,001-$100 million              ☐     $10,000,000,001-$50 billion
                                       ☐      $500,001-$1 million           ☐       $100,000,001-$500 million             ☐     More than $50 billion



    Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                          page 3
                                Case 19-11534-CSS                      Doc 1          Filed 07/11/19                 Page 4 of 39
Debtor              Charming Charlie Holdings Inc.                                                           Case number (if known)
            Name



              Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment
           for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature of           The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    authorized representative of
    debtor                                 I have been authorized to file this petition on behalf of the debtor.
                                           I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                I declare under penalty of perjury that the foregoing is true and correct.


                                           Executed on                 07/11/2019
                                                                     MM/ DD / YYYY


                                                /s/ Alvaro E. Bellon                                         Alvaro E. Bellon
                                                 Signature of authorized representative of debtor             Printed name

                                                Title      Chief Financial Officer


18. Signature of attorney                       /s/ Domenic Pacitti                                          Date           07/11/2019
                                                 Signature of attorney for debtor                                          MM/ DD/YYYY


                                                Domenic Pacitti
                                                Printed name

                                                Klehr Harrison Harvey Branzburg LLP
                                                Firm name

                                                919 N. Market Street Suite 1000
                                                Number                 Street

                                                Wilmington                                                         DE                 19801
                                                City                                                               State                ZIP Code

                                                302-426-1189                                                       dpacitti@klehr.com
                                                Contact phone                                                          Email address

                                                3989                                              DE
                                                Bar number                                        State




    Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                         page 4
                      Case 19-11534-CSS             Doc 1    Filed 07/11/19   Page 5 of 39




Fill in this information to identify the case:

United States Bankruptcy Court for the:


                       District of Delaware
                                          (State)
                                                                                       ☐ Check if this is an
Case number (if known): _____________________           Chapter 11                           amended filing


                                              Rider 1
               Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

        On the date hereof, each of the entities listed below (collectively, the “Debtors”) filed a
petition in the United States Bankruptcy Court for the District of Delaware for relief under
chapter 11 of title 11 of the United States Code. The Debtors have moved for joint
administration of these cases under the case number assigned to the chapter 11 case of Charming
Charlie Holdings Inc.

           •     Charming Charlie Canada LLC
           •     Charming Charlie Holdings Inc.
           •     Charming Charlie International LLC
           •     Charming Charlie LLC
           •     Charming Charlie Manhattan LLC
           •     Charming Charlie USA, Inc.
           •     Poseidon Partners CMS, Inc.




                                                        Rider 1
                  Case 19-11534-CSS             Doc 1       Filed 07/11/19        Page 6 of 39



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                                    )
In re:                                                              ) Chapter 11
                                                                    )
CHARMING CHARLIE HOLDINGS INC.,                                     ) Case No. 19-[______] (___)
                                                                    )
                          Debtor.                                   )
                                                                    )

                             LIST OF EQUITY SECURITY HOLDERS 1

         Debtor               Equity Holders                  Address of Equity Holder                 Percentage
                                                                                                        of Equity
                                                                                                          Held
                                                 Common Stock
Charming Charlie         ALM V LTD.                               1095 6th Avenue #40
                                                                                                           0.9%
Holdings Inc.                                                     New York, NY 10036
Charming Charlie         ALM VI, LTD.                             1095 6th Avenue #40
                                                                                                           0.9%
Holdings Inc.                                                     New York, NY 10036
Charming Charlie         ALM VII(R)-2, LTD.                       1095 6th Avenue #40
                                                                                                           1.4%
Holdings Inc.                                                     New York, NY 10036
Charming Charlie         ALM VII, LTD                             1095 6th Avenue #40
                                                                                                           0.9%
Holdings Inc.                                                     New York, NY 10036
Charming Charlie         ALM VIII, LTD                            1095 6th Avenue #40
                                                                                                           2.9%
Holdings Inc.                                                     New York, NY 10036
Charming Charlie         ALM XVI, LTD.                            1095 6th Avenue #40
                                                                                                           0.9%
Holdings Inc.                                                     New York, NY 10036
Charming Charlie         APOLLO SENIOR
                                                                  1095 6th Avenue #40
Holdings Inc.            FLOATING RATE                                                                     3.0%
                                                                  New York, NY 10036
                         FUND INC.
Charming Charlie         APOLLO TACTICAL                           1095 6th Avenue #40
                                                                                                           0.9%
Holdings Inc.            INCOME FUND INC.                         New York, NY 10036
Charming Charlie         LEVERAGESOURCE                            1095 6th Avenue #40
                                                                                                           1.7%
Holdings Inc.            HOLDINGS, LP                             New York, NY 10036
Charming Charlie         PPF NOMINEE 2 B.V.                        1095 6th Avenue #40
                                                                                                           1.0%
Holdings Inc.                                                     New York, NY 10036
Charming Charlie         RAMPART CLO 2007                          1095 6th Avenue #40
                                                                                                           0.5%
Holdings Inc.            LTD.                                     New York, NY 10036
Charming Charlie         STONE TOWER CLO                           1095 6th Avenue #40
                                                                                                           0.8%
Holdings Inc.            VII LTD.                                 New York, NY 10036
Charming Charlie         RR 1 LTD                                  1095 6th Avenue #40
                                                                                                           1.8%
Holdings Inc.                                                     New York, NY 10036
Charming Charlie         CION INVESTMENT                         3 Park Avenue 36th Floor
                                                                                                          10.0%
Holdings Inc.            CORPORATION                              New York, NY 10016

1
    This list serves as the disclosure required to be made by the debtor pursuant to rule 1007 of the Federal Rules of
    Bankruptcy Procedure. All equity positions listed are as of the date of commencement of the chapter 11 case.
              Case 19-11534-CSS   Doc 1   Filed 07/11/19     Page 7 of 39



     Debtor           Equity Holders       Address of Equity Holder         Percentage
                                                                             of Equity
                                                                               Held
Charming Charlie   CONGRUENT CREDIT
                                           3400 Carlisle Street Suite 430
Holdings Inc.      OPPORTUNITIES                                              1.7%
                                                Dallas, TX 75204
                   FUND II, LP
Charming Charlie   FLP INVESTMENTS             C/o MaplesFS Limited
Holdings Inc.      LTD.                            PO Box 1093
                                                                              0.1%
                                             Grand Cayman, KY1-1102
                                                  Cayman Islands
Charming Charlie   LCM XIII LIMITED         399 Park Aveune 22nd Floor
                                                                              < 0.1%
Holdings Inc.      PARTNERSHIP                 New York, NY 10022
Charming Charlie   LCM XIV LIMITED          399 Park Aveune 22nd Floor
                                                                              < 0.1%
Holdings Inc.      PARTNERSHIP                 New York, NY 10022
Charming Charlie   LCM XIX LIMITED          399 Park Aveune 22nd Floor
                                                                              0.2%
Holdings Inc.      PARTNERSHIP                 New York, NY 10022
Charming Charlie   LCM XV LIMITED           399 Park Aveune 22nd Floor
                                                                              0.3%
Holdings Inc.      PARTNERSHIP                 New York, NY 10022
Charming Charlie   LCM XVI LIMITED          399 Park Aveune 22nd Floor
                                                                              0.3%
Holdings Inc.      PARTNERSHIP                 New York, NY 10022
Charming Charlie   LCM XVII LIMITED         399 Park Aveune 22nd Floor
                                                                              0.2%
Holdings Inc.      PARTNERSHIP                 New York, NY 10022
Charming Charlie   LCM XVIII LIMITED        399 Park Aveune 22nd Floor
                                                                              0.2%
Holdings Inc.      PARTNERSHIP                 New York, NY 10022
Charming Charlie   SIERRA INCOME           280 Park Avenue 6th Floor East
                                                                              11.6%
Holdings Inc.      CORPORATION                 New York, NY 10017
Charming Charlie   RUSSELL
Holdings Inc.      INVESTMENT CO -
                                               570 Washington Blvd
                   RUSSELL MULTI-                                             0.4%
                                               Jersey City, NJ 07310
                   STRATEGY INCOME
                   FUND
Charming Charlie   RUSSELL
Holdings Inc.      INVESTMENT
                   COMPANY - RUSSELL           570 Washington Blvd
                                                                              1.3%
                   GLOBAL                      Jersey City, NJ 07310
                   OPPORTUNISTIC
                   CREDIT FUND
Charming Charlie   RUSSELL
Holdings Inc.      INVESTMENTS
                   INSTITUTIONAL               570 Washington Blvd
                                                                              0.6%
                   FUNDS, LLC - MULTI-         Jersey City, NJ 07310
                   ASSET CORE PLUS
                   FUND
              Case 19-11534-CSS   Doc 1   Filed 07/11/19     Page 8 of 39



     Debtor          Equity Holders        Address of Equity Holder         Percentage
                                                                             of Equity
                                                                               Held
Charming Charlie   RUSSELL
Holdings Inc.      INVESTMENTS
                   QUALIFYING
                   INVESTOR
                                              570 Washington Blvd
                   ALTERNATIVE                                                0.9%
                                              Jersey City, NJ 07310
                   FUNDS PLC- RUSSELL
                   INVESTMENTS
                   FLOATING RATE
                   FUND
Charming Charlie   STICHTING BLUE SKY
Holdings Inc.      ACTIVE FIXED
                                                 801 S Canal St.
                   INCOME US                                                  2.6%
                                                Chicago, IL 60607
                   LEVERAGED LOAN
                   FUND
Charming Charlie   THL CREDIT BANK
                                             1 Federal Street 3rd Floor
Holdings Inc.      LOAN SELECT                                                1.5%
                                                Boston, MA 02110
                   MASTER FUND
Charming Charlie   THL CREDIT INC.            570 Washington Blvd
                                                                              42.8%
Holdings Inc.                                 Jersey City, NY 07310
Charming Charlie   THL CREDIT SENIOR         One Wall Street 3rd Floor
                                                                              1.5%
Holdings Inc.      LOAN FUND                  New York, NY 10286
Charming Charlie   THL CREDIT WIND
                                             1 Federal Street 3rd Floor
Holdings Inc.      RIVER 2012-1 CLO                                           2.1%
                                                Boston, MA 02110
                   LTD
Charming Charlie   THL CREDIT WIND
                                             1 Federal Street 3rd Floor
Holdings Inc.      RIVER 2013-1 CLO                                           2.1%
                                                Boston, MA 02110
                   LTD.
Charming Charlie   THL CREDIT WIND
                                             1 Federal Street 3rd Floor
Holdings Inc.      RIVER 2013-2 CLO                                           2.1%
                                                Boston, MA 02110
                   LTD.
              Case 19-11534-CSS         Doc 1    Filed 07/11/19     Page 9 of 39



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

                                                        )
In re:                                                  )   Chapter 11
                                                        )
CHARMING CHARLIE HOLDINGS INC.,                         )   Case No. 19-[______] (___)
                                                        )
                      Debtor.                           )
                                                        )

                        CORPORATE OWNERSHIP STATEMENT

        Pursuant to rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure,
the following are corporations, other than a government unit, that directly or indirectly own 10%
or more of any class of the debtor’s equity interest:

                 Shareholder                        Approximate Percentage of Shares Held

                                        Common Stock
THL CREDIT INC.                                                       42.8%
SIERRA INCOME CORPORATION                                             11.6%
CION INVESTMENT CORPORATION                                           10.0%
                                        Case 19-11534-CSS                               Doc 1            Filed 07/11/19                       Page 10 of 39

Fill in this information to identify the case:
  Debtor name: CHARMING CHARLIE HOLDINGS INC., et al.                                                                                                                                □ Check if this is an amended ﬁling
  United States Bankruptcy Court for the: District of Delaware
  Case number (if known): ________________

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders                                                                                                      12/15

A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes. Do not include claims by any person or entity who is an
insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the
30 largest unsecured claims.

Name of creditor and complete mailing address, Name, telephone number, and email address of              Nature of the claim(for         Indicate if claim is   Amount of unsecured claim
including zip code                             creditor contact                                          example, trade debts, bank      contingent,            If the claim is fully unsecured, fill in only unsecured
                                                                                                         loans, professional services,   unliquidated, or       claim amount. If claim is partially secured, fill in total
                                                                                                         and government contracts)       disputed               claim amount and deduction for value of collateral or
                                                                                                                                                                Total claim, if        Deduction for       Unsecured
                                                                                                                                                                partially secured value of collateral Claim

    Guggenheim Securities, LLC / Links
    Holdings, LLC                                 Guggenheim Securities, LLC / Links Holdings, LLC
    Mark R. Walter, Chief Executive Officer       Mark R. Walter, Chief Executive Officer
1                                                                                                  PROFESSIONAL                                  (D)                                                      $2,124,029.66
    330 Madison Avenue                            PHONE: 312‐977‐4560
    New York, NY 10017                            EMAIL: mark.walter@guggenheimpartners.com



    Tanya Creations LLC                           Tanya Creations LLC
    Jeffery Massotti                              Jeffery Massotti
2   360 Narragansett Park Drive                   PHONE: 401‐241‐8881                                    TRADE                                                                                            $1,086,459.90
    East Providence, RI 02916                     EMAIL: Jmassotti@tanyacreations.com
                                                  FAX: 800‐928‐2423

    FTI Consulting, Inc
    Stephen H. Gunby, Chief Executive             FTI Consulting, Inc
    Officer                                       Stephen H. Gunby, Chief Executive Officer
3                                                                                                        PROFESSIONAL                                                                                       $850,000.00
    16701 Melford Blvd                            PHONE: 202‐312‐9100
    Bowie, MD 20715                               FAX: 202‐312‐9101



    Priority Fulfillment Services, Inc
    Mike Willoughby, Chief Executive Officer Priority Fulfillment Services, Inc
4   505 Millennium Drive                     Mike Willoughby, Chief Executive Officer                    SERVICES                                (D)                                                        $775,497.86
    Allen, TX 75013                          PHONE: 972 881‐2900



    Fantas‐Eyes                                   Fantas‐Eyes
    Sam Terzi                                     Sam Terzi
5   385 5th Avenue 9TH Floor                      PHONE: 212‐997‐4433                                    TRADE                                                                                              $715,184.76
    New York, NY 10016                            EMAIL: sam@fantas‐eyes.com
                                                  FAX: 212‐997‐7630

    Paul, Weiss, Rifkind, Wharton & Garrison
    LLP                                           Paul, Weiss, Rifkind, Wharton & Garrison LLP
    Eric J. Sekler, Executive Director            Eric J. Sekler, Executive Director
6                                                                                                        PROFESSIONAL                                                                                       $636,715.44
    1285 Ave of Americas                          PHONE: 212‐373‐2543
    New York, NY 10019‐6064                       EMAIL: esekler@paulweiss.com



    Krazy Kat Sportswear, LLC                     Krazy Kat Sportswear, LLC
    Bansi Lakhani                                 Bansi Lakhani
7   25 E Union Ave                                PHONE: 212‐221‐3040                                    TRADE                                                                                              $570,997.63
    East Rutherford, NJ 07073                     EMAIL: bansi@krazykat.com
                                                  FAX: 212‐391‐1607

    Berry Jewelry                                 Berry Jewelry
    Martha Berry                                  Martha Berry
8   29 W 38th Street                              PHONE: 212‐354‐5014                                    TRADE                                                                                              $544,395.99
    New York, NY 10018                            EMAIL: martha@berryjewelry.com
                                                  FAX: 212‐354‐5015

    Aosheng Leather Co., Ltd
    Tong Cao                                      Aosheng Leather Co., Ltd
    18 Furong Road, Shiling Town, Huadu           Tong Cao
9                                                                                                        TRADE                                                                                              $529,938.54
    District                                      PHONE: 86‐159‐159‐99933
    Guangzhou, CHINA 510850                       EMAIL: tong@aoshengleather.cn
                                      Case 19-11534-CSS
Debtor CHARMING CHARLIE HOLDINGS INC., et al.
                                                                                   Doc 1           Filed 07/11/19                        Page 11 of 39                         Case number (if known) __________

Name of creditor and complete mailing address, Name, telephone number, and email address of         Nature of the claim(for         Indicate if claim is   Amount of unsecured claim
including zip code                             creditor contact                                     example, trade debts, bank      contingent,            If the claim is fully unsecured, fill in only unsecured
                                                                                                    loans, professional services,   unliquidated, or       claim amount. If claim is partially secured, fill in total
                                                                                                    and government contracts)       disputed               claim amount and deduction for value of collateral or
                                                                                                                                                           Total claim, if        Deduction for       Unsecured
                                                                                                                                                           partially secured value of collateral Claim

   SMS Assist LLC
   Marc Shiffman, Chief Executive Officer       SMS Assist LLC
10 875 N Michigan Ave                           Marc Shiffman, Chief Executive Officer              SERVICES                                                                                           $509,398.90
   Chicago, IL 60611                            EMAIL: mshiffman@smsassist.com



   Design Clique Inc
                                                Design Clique Inc
   Pam Hatcher
                                                Pam Hatcher
11 191 Race St                                                                                      TRADE                                                                                              $468,195.68
                                                PHONE: 720‐979‐9794
   Denver, CO 80206
                                                EMAIL: pam@thedclique.com



   Diversified Distribution Systems, LLC
                                                Diversified Distribution Systems, LLC
   Wade Wilson, Chief Operating Officer
                                                Wade Wilson, Chief Operating Officer
12 7351 Boone Avenue North                                                                          TRADE                                                                                              $441,688.35
                                                PHONE: 612‐813‐5200
   Brooklyn Park, MN 55428
                                                FAX: 612‐813‐5205



   Bre Industries Inc                           Bre Industries Inc
   Ramin Mehrara                                Ramin Mehrara
13 1928 South Santa Fe Avenue                   PHONE: 213‐747‐4844                                 TRADE                                                                                              $391,792.51
   Los Angeles, CA 90021                        EMAIL: Raminmehr@aol.com
                                                FAX: 213‐622‐0321

   Uncas International, LLC
                                                Uncas International, LLC
   Felice Porcaro Silvia, President
                                                Felice Porcaro Silvia, President
14 1600 Division Road West                                                                          TRADE                                                                                              $383,034.37
                                                PHONE: 401‐461‐5900
   Warwick, RI 2893
                                                EMAIL: FeliceSilvia@uncas.com


   Buxton Acquisition Co., LLC
                                                Buxton Acquisition Co., LLC
   Michael Roe
                                                Eric Lund, Principle
15 245 Cadwell Drive                                                                                TRADE                                                                                              $375,623.50
                                                PHONE: 954‐401‐3996
   Springfield, MA 01104
                                                EMAIL: mkettle@buxtonco.net



   Cheetah Digital Inc
   Sameer Kazi, Chief Executive Officer         Cheetah Digital Inc
16 22807 Network Place                          Sameer Kazi, Chief Executive Officer                TRADE                                                                                              $369,059.62
   Chicago, IL 60673                            PHONE: 212‐863‐4600




   ESO International Ltd                        ESO International Ltd
   Room 401, 4/F., Silvercord                   Carolyn Powers
17                                                                                                  TRADE                                                                                              $354,583.52
   Kowloon, Hong Kong                           EMAIL: cpowers@esoriginals.com



   Chateau International
                                                Chateau International
   Sebastian Wang
                                                Sebastian Wang, Principle
18 188 Whitman Avenue                                                                               TRADE                                                                                              $348,012.80
                                                PHONE: 212‐967‐6705
   Edison, NJ 08817
                                                EMAIL: sebastian.wang@chateauus.com


   Black Diamond Accessories                    Black Diamond Accessories
   Kenny Lee                                    Kenny Lee
19 20 West 37th St 8th Floor                    PHONE: 212‐792‐8361                                 TRADE                                                                                              $342,069.86
   New York, NY 10018                           EMAIL: Kenny@raytik.com
                                                FAX: 212‐714‐1554

   TMD Holdings
                                                TMD Holdings
   Henry Wang
                                                Henry Wang
20 461 Melwood Ave                                                                                  TRADE                                                                                              $326,036.42
                                                PHONE: 412‐621‐6287
   Pittsburgh, PA 15123
                                                EMAIL: orders@tmdholdings.com




Official Form 204                                      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unecured Claims                                                                 Page 2
                                     Case 19-11534-CSS
Debtor CHARMING CHARLIE HOLDINGS INC., et al.
                                                                                   Doc 1           Filed 07/11/19                        Page 12 of 39                         Case number (if known) __________

Name of creditor and complete mailing address, Name, telephone number, and email address of         Nature of the claim(for         Indicate if claim is   Amount of unsecured claim
including zip code                             creditor contact                                     example, trade debts, bank      contingent,            If the claim is fully unsecured, fill in only unsecured
                                                                                                    loans, professional services,   unliquidated, or       claim amount. If claim is partially secured, fill in total
                                                                                                    and government contracts)       disputed               claim amount and deduction for value of collateral or
                                                                                                                                                           Total claim, if        Deduction for       Unsecured
                                                                                                                                                           partially secured value of collateral Claim

   BDO USA LLP
                                                BDO USA LLP
   Wayne Berson, Chief Executive Officer
                                                Wayne Berson, Chief Executive Officer
21 770 KENMOOR SE STE 300                                                                           PROFESSIONAL                                                                                       $325,300.00
                                                PHONE: 703‐336‐14000
   GRAND RAPIDS, MI 49546
                                                EMAIL: wberson@bdo.com



   Sarina                                       Sarina
   Marc Faham                                   Marc Faham, President
22 15 West 36th St                              PHONE: 212‐239‐8106                                 TRADE                                                                                              $315,226.60
   New York, NY 10018                           EMAIL: Mfaham@sarinaacc.com
                                                FAX: 212‐658‐9798

   Secret Charm LLC                             Secret Charm LLC
   Adir Haroni, Managing Member                 Adir Haroni, Managing Member
23 1433 E. Walnut St                            PHONE: 213‐742‐7744                                 TRADE                                                                                              $311,121.86
   Los Angeles, CA 90011                        EMAIL: contact@secretcharm.com;
                                                mswartz@secretcharm.com

   PrimeTime NYC                                PrimeTime NYC
   Isac Hannon                                  Isac Hannon, Vice President
24 8 West 40th St                               PHONE: 212‐967‐1841                                 TRADE                                                                                              $309,662.00
   New York, NY 10018                           EMAIL: isac@primetimenyc.com
                                                FAX: 646‐854‐3833

   Moa Moa                                      Moa Moa
   Alisha Kim                                   Alisha Kim
25 1215 West Walnut Street                      PHONE: 310‐605‐1910                                 TRADE                                                                                              $292,207.00
   Compton, CA 90220                            EMAIL: alisha@moamoainc.com
                                                FAX: 310‐605‐1911

   FedEx                                        FedEx
   Fredrick Smith                               Fredrick Smith
26 942 S Shady Grover Rd                        PHONE: 901‐369‐3600                                 TRADE                                                                                              $286,496.26
   Memphis, TN 38120                            FAX: 901‐818‐7570
                                                EMAIL: FWSmith@fedex.com

   OLR America Inc
   Kenneth Wehr, President                      OLR America Inc
27 100 South 5th Street                         Kenneth Wehr, President                             TRADE                                                                                              $265,718.00
   Minneapolis, MN 55402                        PHONE: 612‐436‐4970



   L and M Direct, LLC
                                                L and M Direct, LLC
   Maurice Terzi
                                                Maurice Terzi
28 48 West 37th St                                                                                  TRADE                                                                                              $264,043.50
                                                PHONE: 713‐313‐9817
   New York, NY 10018
                                                EMAIL: maurice@tshirtandjeans.com


   K and M Accessories LP
                                                K and M Accessories LP
   Todd Marcus, President
                                                Todd Marcus, President
29 425 Dexter St                                                                                    TRADE                                                                                              $261,313.59
                                                PHONE: 401‐784‐2339
   Providence, RI 2907
                                                EMAIL: tmarcus@kandmaccessories.com

   Yiwu Zhirui Jewelry Co., Ltd                 Yiwu Zhirui Jewelry Co., Ltd
30 NO.048‐052 B District                        Joe Ye                                              TRADE                                                                                              $250,676.27
   Yiwo, China 322000                           PHONE: 86‐13957982158




Official Form 204                                      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unecured Claims                                                                 Page 3
                Case 19-11534-CSS              Doc 1       Filed 07/11/19        Page 13 of 39



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                                   )
In re:                                                             )    Chapter 11
                                                                   )
CHARMING CHARLIE HOLDINGS INC.                                     )    Case No. 19-______ (___)
                                                                   )
                                   Debtors.                        )    (Joint Administration Requested)
                                                                   )

                            CERTIFICATION OF CREDITOR MATRIX

         Pursuant to Rule 1007-2 of the Local Rules of Bankruptcy Practice and Procedure for the

United States Bankruptcy Court for the District of Delaware, the above-captioned debtor and its

affiliated debtors in possession (collectively, the “Debtors”) 1 hereby certify that the Creditor

Matrix submitted herewith contains the names and addresses of the Debtors’ creditors. To the

best of the Debtors’ knowledge, the Creditor Matrix is complete, correct, and consistent with

Debtors’ books and records.

         The information contained herein is based upon a review of the Debtors’ books and

records as of the petition date. However, no comprehensive legal and/or factual investigations

with regard to possible defenses to any claims set forth in the Creditor Matrix have been

completed. Therefore, the listing does not, and should not, be deemed to constitute: (1) a waiver

of any defense to any listed claims; (2) an acknowledgement of the allowability of any listed

claims; and/or (3) a waiver of any other right or legal position of the Debtors.




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, include: Charming Charlie Canada LLC (0693); Charming Charlie Holdings Inc. (6139); Charming
    Charlie International LLC (5887); Charming Charlie LLC (0263); Charming Charlie Manhattan LLC (7408);
    Charming Charlie USA, Inc. (3973); and Poseidon Partners CMS, Inc. (3302). The location of the Debtors’
    headquarters is: 6001 Savoy Drive, Ste. 600, Houston, Texas 77036.
                     Case 19-11534-CSS                      Doc 1          Filed 07/11/19              Page 14 of 39



   Fill in this information to identify the case and this filing:

 Debtor Name          Charming Charlie Holdings Inc.

United States Bankruptcy Court for the:                                            District of Delaware
                                                                                                  (State)
Case number (If known):



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                          12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership,
must sign and submit this form for the schedules of assets and liabilities, any other document that requires a
declaration that is not included in the document, and any amendments of those documents. This form must state the
individual’s position or relationship to the debtor, the identity of the document, and the date. Bankruptcy Rules
1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining
money or property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment
for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

                 Declaration and signature

             I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
             another individual serving as a representative of the debtor in this case.

             I have examined the information in the documents checked below and I have a reasonable belief that the information is true and
             correct:

     ☐       Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)
     ☐       Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
     ☐       Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
     ☐       Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
     ☐       Schedule H: Codebtors (Official Form 206H)
     ☐       Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
     ☐       Amended Schedule
             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form
     ☒
             204)
             Other document that requires a declaration             List of Equity Security Holders, Corporate Ownership Statement and
     ☒       Certification of Creditor Matrix

             I declare under penalty of perjury that the foregoing is true and correct.
   Executed on                                                                    ☒ /s/ Alvaro E. Bellon
                                          07/11/2019
                                          MM/ DD/YYYY                             Signature of individual signing on behalf of debtor
                                                                                  Alvaro E. Bellon
                                                                                  Printed name
                                                                                  Chief Financial Officer
                                                                                  Position or relationship to debtor

Official Form 202                Declaration Under Penalty of Perjury for Non-Individual Debtors
             Case 19-11534-CSS         Doc 1     Filed 07/11/19     Page 15 of 39



                               Charming Charlie Holdings Inc.
                                       July 10, 2019

       I, Lana Krauter, Chief Executive Officer of Charming Charlie Holdings Inc. a Delaware
corporation (the “Corporation”), do hereby certify the following:

       1.     I am duly qualified and appointed Chief Executive Officer of the Corporation.

       2.     Attached hereto as Exhibit A is a true, correct, and complete copy of the resolutions
              (the “Resolutions”) duly adopted by the board of directors of the Corporation acting
              pursuant to the Corporation’s bylaws (as amended, amended and restated and
              modified, supplemented or replaced from time to time, the “Bylaws”).

       3.     The Resolutions are not inconsistent with the Bylaws.

       4.     The Resolutions have not been amended, modified, repealed or rescinded since
              adopted, and are in full force and effect on and as of the date hereof.


                                   [Signature Page Follows]
Case 19-11534-CSS   Doc 1   Filed 07/11/19   Page 16 of 39
Case 19-11534-CSS   Doc 1   Filed 07/11/19   Page 17 of 39



                      Exhibit A

                      Resolutions
                Case 19-11534-CSS            Doc 1     Filed 07/11/19       Page 18 of 39




                           OMNIBUS WRITTEN CONSENT IN LIEU OF
                           MEETINGS OF THE BOARDS OF DIRECTORS

                                                July 10, 2019

                  The undersigned, being the members of the board of directors (each, a “Board” and
 collectively, the “Boards”) of each of the companies listed on Schedule 1 attached hereto (each,
 a “Company” and collectively, the “Companies”), in lieu of holding a meeting of such Board, hereby
 adopt the following resolutions by written consent as of the date first written above, pursuant to the
 bylaws, operating agreement, or limited liability company agreement, as applicable (each,
 an “Operating Agreement”), of each Company and the applicable laws of the jurisdiction in which such
 Company is organized, which action shall have the same force and effect as if taken at a meeting of each
 Board, duly called and constituted, pursuant to the applicable Operating Agreement of each such
 Company and the laws of the jurisdiction in which such Company is organized.

1.      APPROVAL OF CHAPTER 11 FILING

         WHEREAS, the respective Board of each Company has considered presentations by the
management and the financial and legal advisors of such Company regarding the liabilities and liquidity
situation of such Company, the strategic alternatives available to them, and the effect of the foregoing on
such Company’s business;

        WHEREAS, the respective Board of each Company has consulted with the management and
the financial and legal advisors of such Company and fully considered each of the strategic alternatives
available to such Company; and

          WHEREAS, after careful consideration, the respective Board of each Company has determined
that it is desirable and in the best interests of such Company, its creditors, and other parties in interest,
that such Company file or cause to be filed voluntary petitions for relief (each, a “Chapter 11 Case” and
collectively, the “Chapter 11 Cases”) under the provisions of chapter 11 of title 11 of the United States
Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the District of Delaware
(the “Bankruptcy Court”).

        NOW, THEREFORE, BE IT RESOLVED, that each Company shall be, and hereby is,
authorized to file or cause to be filed Chapter 11 Cases under the provisions of the Bankruptcy Code in
the Bankruptcy Court; and

        FURTHER RESOLVED, that any officer or director of each Company (collectively, the
“Authorized Signatories”), acting alone or with one or more other Authorized Signatories be, and hereby
are, authorized, empowered, and directed to execute and file on behalf of each Company all motions,
papers, documents, or other filings, and to take any and all action that they deem necessary or proper to
obtain such relief, including any action necessary to maintain the ordinary-course operation of each
Company’s business.

2.      RETENTION OF PROFESSIONALS

        NOW, THEREFORE, BE IT RESOLVED, that each of the Authorized Officers be, and
hereby is, authorized and directed to (a) employ the law firm of Paul Hastings LLP (“Paul Hastings”) as
general bankruptcy counsel to represent and assist each Company in carrying out its duties under the
Bankruptcy Code, and to take any and all actions to advance such Company’s rights and
obligations in the Chapter 11 Cases, including filing any pleadings, and ( b ) in connection therewith,




LEGAL_US_E # 142608665.4
                Case 19-11534-CSS            Doc 1     Filed 07/11/19       Page 19 of 39



execute appropriate retention agreements, pay appropriate retainers, and cause to be filed an appropriate
application for authority to retain the services of Paul Hastings;

         FURTHER RESOLVED, that each of the Authorized Officers be, and hereby is, authorized
and directed to (a) employ the law firm of Klehr Harrison Harvey Branzburg (“Klehr Harrison”) as local
bankruptcy counsel to represent and assist each Company in carrying out its duties under the Bankruptcy
Code, and to take any and all actions to advance such Company’s rights and obligations in the Chapter
11 Cases, including filing any pleadings, and (b) in connection therewith, execute appropriate retention
agreements, pay appropriate retainers, and cause to be filed an appropriate application for authority to
retain the services of Klehr Harrison;

         FURTHER RESOLVED, that each of the Authorized Officers be, and hereby is, authorized
and directed to (a) employ the firm Clear Thinking Group LLC (“CTG”) as restructuring advisor to,
among other things, assist each Company in (i) developing financial data for evaluation by its Board,
creditors, or other third parties (in each case as requested by such Company), (ii) responding to issues
related to such Company’s financial liquidity, and (iii) selling such Company’s assets, and (b) in
connection therewith, execute appropriate retention agreements, pay appropriate retainers, and cause to
be filed an appropriate application for authority to retain the services of CTG;

        FURTHER RESOLVED, that each of the Authorized Officers be, and hereby is, authorized
and directed to (a) employ the firm of Prime Clerk LLC (“Prime Clerk”) as notice and claims agent and
administrative advisor to represent and assist each Company in carrying out its duties under the
Bankruptcy Code, and to take any and all actions to advance such Company’s rights and obligations in
the Chapter 11 Cases, and (b) in connection therewith, execute appropriate retention agreements, pay
appropriate retainers, and cause to be filed appropriate applications for authority to retain the services of
Prime Clerk;

         FURTHER RESOLVED, that each of the Authorized Officers be, and hereby is, authorized
and directed to (a) employ the firms of Hilco Merchant Resources, LLC (“Hilco”) and SB360 Capital
Partners (“SB360”) as exclusive agents to (i) represent and assist each Company in operating “store
closing” sales and (ii) negotiate the termination of any leases as requested by such Company, and (b) in
connection therewith, execute appropriate retention agreements, pay appropriate retainers, and cause to
be filed appropriate applications for authority to retain the services of Hilco and SB360;

        FURTHER RESOLVED, that each of the Authorized Officers be, and hereby is, authorized
and empowered to (a) employ any other professionals to assist each Company in carrying out its duties
under the Bankruptcy Code, and (b) in connection therewith, to execute appropriate retention agreements,
pay appropriate retainers and fees, and cause to be filed an appropriate application for authority to retain
the services of any other professionals as necessary; and

        FURTHER RESOLVED, that each of the Authorized Officers (and their designees and
delegates) be, and hereby is, authorized, empowered, and directed to (a) execute and file all petitions,
schedules, motions, lists, applications, pleadings, and other papers, (b) in connection therewith, employ
and retain all assistance by legal counsel, accountants, financial advisors, and other professionals, and (c)
take and perform any and all further acts and deeds that such Authorized Officer deems necessary,
proper, or desirable in connection with each Company’s Chapter 11 Case, with a view to the successful
prosecution of each such case.

3.      DIP FINANCING

       NOW, THEREFORE, BE IT RESOLVED, that each of the Authorized Officers (and their
designees and delegates) be, and hereby is, authorized and empowered, to negotiate and enter into debtor-




LEGAL_US_E # 142608665.4
                Case 19-11534-CSS            Doc 1    Filed 07/11/19       Page 20 of 39



in-possession financing (“DIP Financing”).

4.      GENERAL

        NOW, THEREFORE, BE IT RESOLVED, that, in addition to the specific authorizations
heretofore conferred upon each Authorized Officer, each of the Authorized Officers (and their designees
and delegates) be, and hereby is, authorized and empowered, in the name of and on behalf of each
Company, to take or cause to be taken any and all such other and further action, and to execute,
acknowledge, deliver, and file any and all such agreements, certificates, instruments, and other
documents and to pay all expenses, including but not limited to filing fees, in each case as in each such
Authorized Officer’s (or their respective designees’ or delegates’) reasonable business judgment, shall
be necessary, advisable, or desirable in order to fully carry out the intent and accomplish the purposes of
the resolutions adopted herein;

        FURTHER RESOLVED, that the respective Board of each Company has received sufficient
notice of the actions and transactions relating to the matters contemplated by the foregoing resolutions,
as may be required by the organizational documents of each Company, or hereby waives any right to
have received such notice;

        FURTHER RESOLVED, that all actions taken by each of the Authorized Officers (and their
designees and delegates) to carry out the purposes and intent of the foregoing resolutions prior to their
adoption are approved, ratified, and confirmed;

         FURTHER RESOLVED, that each Authorized Officer (and his designees and delegates) be,
and hereby is, authorized and empowered to take all actions, or to not take any action in the name of each
Company, with respect to the transactions contemplated by these resolutions hereunder, as such
Authorized Officer shall deem necessary or desirable in such Authorized Officer’s reasonable business
judgment, as may be necessary or convenient to effectuate the purposes of the transactions contemplated
herein; and

        FURTHER RESOLVED, that this consent may be executed in as many electronic or original
counterparts as may be required, and all counterparts shall collectively constitute one and the same
consent.


                                                ******




LEGAL_US_E # 142608665.4
Case 19-11534-CSS   Doc 1   Filed 07/11/19   Page 21 of 39
Case 19-11534-CSS   Doc 1   Filed 07/11/19   Page 22 of 39
Case 19-11534-CSS   Doc 1   Filed 07/11/19   Page 23 of 39
Case 19-11534-CSS   Doc 1   Filed 07/11/19   Page 24 of 39
Case 19-11534-CSS   Doc 1   Filed 07/11/19   Page 25 of 39
                 Case 19-11534-CSS         Doc 1    Filed 07/11/19      Page 26 of 39




                                              Schedule 1

1.      Charming Charlie Holdings Inc., a Delaware corporation
2.      Charming Charlie LLC, a Delaware limited liability company
3.      Charming Charlie Canada LLC, a Delaware limited liability company
4.      Charming Charlie International LLC, a Delaware limited liability company
5.      Charming Charlie Manhattan LLC, a Delaware limited liability company
6.      Charming Charlie USA, Inc., a Utah corporation
7.      Poseidon Partners CMS, Inc., a Delaware corporation




LEGAL_US_E # 142608665.4
               Case 19-11534-CSS            Doc 1      Filed 07/11/19       Page 27 of 39




                                WRITTEN CONSENT IN LIEU OF
                               MEETINGS OF STOCKHOLDERS OF
                              CHARMING CHARLIE HOLDINGS INC.

                                               July 10, 2019

                 The undersigned, representing holders of record (collectively, the “Stockholders”) of at
least 60 percent of the combined voting power of the equity interests of Charming Charlie Holdings Inc.
(“CC Holdings”), in lieu of holding a meeting of such Stockholders, hereby adopt the following
resolutions by written consent as of the date first written above, which action shall be as valid and legal
and of the same force and effect as though taken at a meeting duly and validly noticed and held.

1.      APPROVAL OF CHAPTER 11 FILING AUTHORITY

       WHEREAS, CC Holdings and the undersigned, among others, are parties to that certain
Stockholders’ Agreement, dated as of April 24, 2018 (the “Stockholders’ Agreement”); and

        WHEREAS, pursuant to Section 3.3 of the Stockholders’ Agreement, CC Holdings may not and
may not permit any of its subsidiaries, including each of the companies listed on Schedule 1 attached
hereto (together with CC Holdings, the “Company”), to take certain actions, including making any
bankruptcy filing or entering into any reorganization, without the prior approval of at least 60 percent of
the combined voting power of the outstanding Equity Securities (as defined in the Stockholders’
Agreement) entitled to vote.

         NOW, THEREFORE, BE IT RESOLVED, that each of the undersigned consents to the
Company filing or causing to be filed voluntary petitions for relief (each, a “Chapter 11 Case” and
collectively, the “Chapter 11 Cases”) under the provisions of chapter 11 of title 11 of the United States
Code (the “Bankruptcy Code”) in the event it is deemed advisable, and subject to the determination to
that effect by a director or officer of the Company (together with such directors’ and officers’ designees
and delegates, collectively, the “Authorized Officers”);

        FURTHER RESOLVED, that each of the undersigned consents to any Authorized Officer,
acting alone or with one or more other Authorized Officers, executing and filing on behalf of the
Company all motions, papers, documents, or other filings, and taking any and all action that they deem
necessary or proper to obtain such relief, including any action necessary to maintain the ordinary-course
operation of the Company’s business; and

        FURTHER RESOLVED, that each of the undersigned consents to the Authorized Officers,
acting alone or with one or more other Authorized Officers, on behalf of the Company, (a) employing,
or causing to be employed, counsel, advisors, and agents to represent and assist the Company in
carrying out its duties under the Bankruptcy Code and taking any and all actions to advance the
Company’s rights and obligations in the Chapter 11 Cases, including filing any pleadings, and (b) in
connection therewith, executing appropriate retention agreements, paying appropriate retainers, and
causing to be filed appropriate applications for authority to retain the services of such counsel, advisors,
and agents.
               Case 19-11534-CSS           Doc 1      Filed 07/11/19      Page 28 of 39



2.      GENERAL

        NOW, THEREFORE, BE IT RESOLVED, that, in addition to the specific authorizations
heretofore conferred upon each Authorized Officer, each of the Authorized Officers be, and hereby is,
authorized and empowered, in the name of and on behalf of the Company, to take or cause to be taken
any and all such other and further action, and to execute, acknowledge, deliver, and file any and all such
agreements, certificates, instruments, and other documents and to pay all expenses, including but not
limited to filing fees, in each case as in each such Authorized Officer’s reasonable business judgment,
shall be necessary, advisable, or desirable in order to fully carry out the intent and accomplish the
purposes of the resolutions adopted herein;

         FURTHER RESOLVED, that the respective Stockholders have received sufficient notice of
the actions and transactions relating to the matters contemplated by the foregoing resolutions, as may be
required by the organizational documents of the Company, or hereby waive any right to have received
such notice;

          FURTHER RESOLVED, that any and all actions taken by the officers of the Company to
carry out the purposes and intent of the foregoing resolutions prior to their adoption are approved,
ratified, and confirmed; and

        FURTHER RESOLVED, that this consent may be executed in as many electronic or original
counterparts as may be required, and all counterparts shall collectively constitute one and the same
consent.


                                                ******




                                                     2
             Case 19-11534-CSS        Doc 1     Filed 07/11/19    Page 29 of 39



                  IN WITNESS WHEREOF, the undersigned have executed this consent as of the date
first set forth above.


                                  [Signatures Pages to Follow]
        Case 19-11534-CSS            Doc 1      Filed 07/11/19      Page 30 of 39



                                          BSG Fund Management B.V. on behalf of
                                          the Stichting Blue Sky Active Fixed Income US
                                          Leveraged Loan Fund
                                          By: THL Credit Senio,Loan Strategies LLC,
                                                 as Manager
                                                                   l
                                          By:
                                          Name: J       s R. Fellows
                                          Title:     ana~in~ Director




                                         Russell Investments Ireland Limited on behalf ofthe
                                         Russell Floating Rate Fund, a subfuiid of Russell
                                         Invesmlents Qua]ifying Investor Altei7~ative Funds plc
                                         By: THL Credit Advisors LLC,
                                               as Investment M ager

                                          By:
                                          Name:            .Fellows
                                          Title:    Fief Investment Officer




                                         Russell Divestment Coiiipany Russell G1oUal
                                         Opportunistic Credit Fund
                                         By: THL Credit Advisors LLC,
                                               as Divestment Manager

                                         By:
                                         Name•     yes R. Fellows
                                         Title: Chief Investment Officer




                                         Russell Investments Institutional Fwids, LLC
                                         Multi-Asset Core Plus Fund
                                         By: THL Credit Advisors LLC,
                                               as Investment     Hager

                                         By:
                                         Name:            R. Fellows
                                         Title:     hief Investment Officer




[Signatan•e Pnge to i~'i•itte~r Conse~~t ofStocl~holdels ofCltm~»zing Charlie Holdings Inc.]
        Case 19-11534-CSS           Doc 1     Filed 07/11/19       Page 31 of 39




                                         Russell Investment Company Russell Multi-Strategy
                                         Income Fund
                                         By: THL Credit Advisors LLC,
                                               as Investment M   ger

                                        By:
                                        Name: J   s .Fellows
                                        Title:  uef Investment Officer




                                        THL Credit Wind River 2012-] CLO Ltd.
                                        By: THL Credit Se~iior Loan Strategies LLC,
                                             as Investment anage

                                        By:
                                        Name:          R. Fe ows
                                        Title:     anaging Director




                                        THL Credit Wind River 2013-1 CLO Ltd.
                                        By: THL Credit Senior Loan Strategies LLC,
                                             as Collater   anage

                                        By:
                                        Nam        nes R. Fe ows
                                        Tit      Managing Director




                                        THL Credit Wind River 2013-2 CLO Ltd.
                                        By: THL Credit Advisors LLC,
                                             as Investmen   ana~e

                                        By:
                                        Name•    es R. Fe ws
                                        Titl  Chief Investment Officer




                                        THL Credit Bank Loan Select Master Fund, a Class of
                                        The THL Credit Batik Loan Select Series Trust 1
                                        By: THL Credit Senior Loan Strategies LLC,
                                             as Investmei Manager

                                        By:
                                        Name:       es R. Fe    s
                                        Title:     anaging Director



[Si~nal~n•e Purge to 1~'i•itten Consent ~fStocllrolde~•s ofCharming Charlie Holdings Inc.]
     Case 19-11534-CSS           Doc 1       Filed 07/11/19    Page 32 of 39



                                       THL Credit, Inc.

                                       By:
                                       Name: Michelle Handy
                                       Title: Managing Director




                                       THL Credit Senior Loan Fund
                                       By: THL Credit Advisors LLC,
                                            its Subadvis

                                       By:
                                       Nay        mes R. Fellows
                                        i       Chief Investment Officer




[Signcrtrn•c~ Page to I~i•itten Consent ofStockholders ofCharming Chnrlic Holdings Inc.]
Case 19-11534-CSS   Doc 1   Filed 07/11/19   Page 33 of 39
Case 19-11534-CSS   Doc 1   Filed 07/11/19   Page 34 of 39
Case 19-11534-CSS   Doc 1   Filed 07/11/19   Page 35 of 39
Case 19-11534-CSS   Doc 1   Filed 07/11/19   Page 36 of 39
DocuSign Envelope ID: 1CE5B95F-1757-4398-BB12-DCC10B6353B1
                            Case 19-11534-CSS            Doc 1     Filed 07/11/19     Page 37 of 39



                                                             SIERRA INCOME CORPORATION,
                                                             a Maryland corporation

                                                             By:    SIC Advisors LLC,
                                                                    a Delaware limited liability company,
                                                                    its Investment Manager

                                                             By:
                                                             Name: Richard Allorto, Jr.
                                                             Title: Treasurer




                     [Signature Page to Written Consent of Stockholders of Charming Charlie Holdings Inc.]
Case 19-11534-CSS   Doc 1   Filed 07/11/19   Page 38 of 39
           Case 19-11534-CSS          Doc 1     Filed 07/11/19      Page 39 of 39




                                          Schedule 1

1.   Charming Charlie LLC, a Delaware limited liability company
2.   Charming Charlie Canada LLC, a Delaware limited liability company
3.   Charming Charlie International LLC, a Delaware limited liability company
4.   Charming Charlie Manhattan LLC, a Delaware limited liability company
5.   Charming Charlie USA, Inc., a Utah corporation
6.   Poseidon Partners CMS, Inc., a Delaware corporation
